United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
SMITHSONIAN INSTITUTION, NATIONAL
ZOO, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-780
Issued: January 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 8, 2011 appellant filed a timely appeal from a December 3, 2010 merit
decision of the Office of Workers’ Compensation Programs’ (OWCP) denying his traumatic
injury claim and a January 7, 2011 nonmerit decision denying his request for reconsideration.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained dehydration and heat exhaustion in the performance of duty on July 20, 2010; and
(2) whether OWCP properly denied his request for further merit review under 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 20, 2010 appellant, then a 56-year-old biological science technician
(horticulture), filed a traumatic injury claim alleging that on that day he suffered dehydration in
the performance of duty.
Appellant submitted a July 20, 2010 report from the District of Columbia Fire and
Emergency Medical Service Department prepared by Yvette C. Reid, an emergency medical
technician (EMT), who reported that he received treatment for dehydration and was transported
to Sibley Memorial Hospital for further treatment.
In an October 25, 2010 letter, OWCP informed appellant that the evidence of record was
insufficient to support his claim and advised as to the type of medical and factual evidence to
submit.
In response to OWCP’s request for additional information appellant submitted July 20,
2010 discharge instructions from Sibley Memorial Hospital which noted a diagnosis of dizziness
and heat exhaustion and that treatment had been provided by Dr. Lemi Luu, a Board-certified
emergency medicine physician. Appellant was released to return to work the following day.
By decision dated December 3, 2010, OWCP denied appellant’s claim on the grounds
that the there was no medical evidence containing a diagnosis due to the identified work factors.
On December 30, 2010 appellant requested reconsideration.
On January 10, 2011 OWCP received a July 20, 2010 Sibley Hospital Admission Report
from Dr. Luu and Margaret Roca, R.N., who reported appellant felt dizzy while working outside
at the employing establishment. A physical examination and diagnostic testing were performed.
Dr. Luu diagnosed dizziness and heat exhaustion.
By decision dated January 7, 2011, OWCP denied reconsideration.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4

2

Id.

3

Bonnie A. Contreras, 57 ECAB 364 (2006); C.S., Docket No. 08-1585 (issued March 3, 2009).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.8 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease nor condition manifests itself during a period of employment nor the belief
that the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.11 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.12
ANALYSIS -- ISSUE 1
OWCP accepted that the July 20, 2010 incident occurred as alleged. It denied appellant’s
claim on the grounds that there was insufficient medical evidence to support that a specific
medical condition was diagnosed in relation to the July 20, 2010 employment incident. The
Board finds that appellant did not submit sufficient medical evidence to support that he sustained
injury due to dehydration causally related to the July 20, 2010 employment incident.

5

Bonnie A. Contreras, supra note 3; B.F., Docket No. 09-60 (issued March 17, 2009).

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 3; C.B., Docket No. 08-1583 (issued December 9,
2008).
8

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997); P.K., Docket No. 08-2551 (issued June 2, 2009).

10

A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB 642 (2006); Y.J., Docket No. 08-1167 (issued
October 7, 2008).
11

Michael S. Mina, 57 ECAB 379 (2006); J.J., Docket No. 09-27 (issued February 10, 2009).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

On October 25, 2010 OWCP advised appellant of the medical evidence needed to
establish his claim. Appellant did not submit a narrative medical report from an attending
physician addressing how the accepted employment incident caused or aggravated his claimed
condition.
In support of his claim appellant submitted a July 20, 2010 report prepared by Ms. Reid,
an EMT, reporting treatment for dehydration and that he had been transported to Sibley
Memorial Hospital. An EMT is not a physician under FECA and, consequently, the report from
her cannot be considered as medical opinion evidence.13 Thus, this report is insufficient to
support appellant’s claim.
Appellant also submitted discharge instructions from Sibley Memorial Hospital which
referenced Dr. Luu and noted diagnoses of dizziness and heat exhaustion. However, this report
offers no opinion which addresses how the July 20, 2010 accepted incident caused his diagnosed
conditions. The Board has held that medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.14 Thus, this report from Sibley Memorial Hospital is insufficient to establish
appellant’s claim. The record contains no other medical evidence received prior to the issuance
of OWCP’s December 3, 2010 decision. Because appellant has not submitted a reasoned
medical opinion explaining how and why his dizziness and heat exhaustion are employment
related, he has not met his burden of proof.
As appellant has not submitted any rationalized medical evidence to support his claim
that he sustained an injury causally related to the July 20, 2010 employment incident, he has
failed to meet his burden of proof to establish a claim. The Board has held that the mere fact that
a condition manifests itself during a period of employment does not raise an inference of causal
relation.15 An award of compensation may not be based on surmise, conjecture, speculation or
on the employee’s own belief of causal relation.16 Causal relationships must be established by
rationalized medical opinion evidence.17 Appellant failed to submit such evidence and OWCP
properly denied his claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
13

See 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law); Roy L. Humphrey, 57 ECAB 238 (2005). See also Thomas L. Agee, 56 ECAB 465 (2005) (where the
Board held that a medical opinion cannot be considered probative medical evidence unless it can be established that
the person completing the report is a “physician” as defined in 5 U.S.C. § 8101(2)).
14

See K.W., 59 ECAB 271 (2007); Michael E. Smith, 50 ECAB 313 (1999).

15

E.J., Docket No. 09-1481 (issued February 19, 2010); D.E., 58 ECAB 448 (2007); Daniel O. Vasquez,
57 ECAB 559 (2006).
16

D.D., 57 ECAB 734 (2006).

17

Roy L. Humphrey, supra note 13; T.P., Docket No. 09-2102 (issued August 25, 2010).

4

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,18
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) submit relevant and pertinent new evidence not previously
considered by OWCP.19 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.20 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.21
ANALYSIS -- ISSUE 2
On reconsideration appellant submitted a July 20, 2010 emergency room report from
Sibley Hospital, which was received by OWCP on January 7, 2011, the same day it issued its
decision denying reconsideration. There is no evidence that OWCP considered the July 20, 2010
emergency room report when it issued its January 7, 2011 nonmerit decision. In fact, it stated
that no medical evidence had been submitted with appellant’s request or received at the time of
decision. The Board finds that medical evidence relating to his claim was received but not
reviewed by OWCP prior to its denial of his request for reconsideration. As noted, the Board’s
decisions are final as to the subject matter appealed and it is crucial that OWCP review all newly
received evidence relevant to that subject matter prior to the time of issuance of its final decision.
Therefore, in accordance with Board precedent,22 the case will be remanded for a proper review
of the evidence and an appropriate final decision on appellant’s request for reconsideration.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained an injury in the performance of duty. While the evidence is sufficient to establish that
the July 20, 2010 incident occurred as alleged, there is no report from a physician who has
provided a well-reasoned explanation of how this incident caused or contributed to an injury.
18

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
19

20 C.F.R. § 10.606(b)(2). See Susan A. Filkins, 57 ECAB 630 (2006); J.M., Docket No. 09-218 (issued
July 24, 2009).
20

Id. at § 10.607(a). See Robert G. Burns, 57 ECAB 657 (2006); S.J., Docket No. 08-2048 (issued July 9, 2009).

21

20 C.F.R. § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006); Y.S., Docket No. 08-440 (issued
March 16, 2009).
22

20 C.F.R. § 501.6(c). See Linda Johnson, 45 ECAB 439 (1994) (applying Couch, see infra, where OWCP did
not consider a medical report received on the date of its decision); see also William A. Couch, 41 ECAB 548 (1990)
(OWCP did not consider new evidence received four days prior to the date of its decision); L.C., Docket No. 081923 (issued May 13, 2009) (OWCP must review all evidence submitted by a claimant and received by OWCP prior
to issuance of its final decision).

5

Further, the Board finds that the case is not in posture for a decision regarding OWCP’s denial of
appellant’s reconsideration request and that the case must be remanded for further review of the
evidence and issuance of an appropriate final decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 7, 2011 is set aside and the case remanded for further
action consistent with this decision. The December 3, 2010 OWCP decision is affirmed.
Issued: January 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

